Citation Nr: 1041904	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-22 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder, diagnosed as hallux valgus and degenerative changes in 
the first metatarsal-phalangeal joint.

2.  Entitlement to service connection for depression, to include 
as secondary to posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to December 
1988.

This matter is on appeal from a January 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.

The Veteran testified before the undersigned Veterans Law Judge 
in August 2009.  A transcript of the hearing is of record.

As a procedural matter, the Board notes that the claims folder 
includes a number of VA treatment records indicating continued 
psychiatric treatment from July to September 2009.  This evidence 
was received after the last RO review and did not include a 
waiver.  

The Board has, accordingly, reviewed the additional evidence.  
However, for the reasons stated below, service connection for 
depression is being granted.  Moreover, none of the newly 
submitted treatment records relate to her claimed bilateral foot 
disorder.  Accordingly, the Board concludes that there is no 
prejudice in proceeding with consideration of this case without 
affording the RO an opportunity to review the evidence in 
question.  


FINDINGS OF FACT

1.  A chronic bilateral foot disorder was not manifest during 
service or for many years thereafter, and is unrelated to 
service.

2.  The competent medical evidence demonstrates that the 
Veteran's depression is etiologically to her active military 
service.


CONCLUSIONS OF LAW

1.  A bilateral foot disorder, diagnosed as hallux valgus and 
degenerative changes in the first metatarsal-phalangeal joint, 
was not incurred in or aggravated by service, nor was it manifest 
within one year of active duty service.  38 U.S.C.A. § 1131, 
5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2010).

2.  Depression is proximately due to the Veteran's active 
service.  38 U.S.C.A. § 1131, 5103(a), 5103A (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in August 2006 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed her of what evidence was 
required to substantiate the claims and of her and VA's 
respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in that same August 
2006 letter, the RO also provided the Veteran with notice of what 
type of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, the 
RO effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of her case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained the Veteran's service treatment records and VA 
outpatient treatment records.  Additionally, neither the Veteran 
nor her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not been 
obtained.  

Additionally, in August 2009, the Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  In Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for 
Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) 
requires that the RO Decision Review Officer or Veterans Law 
Judge who chairs a hearing to fulfill two duties:  (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Bryant v. 
Shinseki, 23 Vet. App. 488 (2010).  

Here, during the August 2009 hearing, the undersigned Veterans 
Law Judge enumerated the issues on appeal.  See Hearing 
Transcript (T.) at p. 2.  Also, information was solicited 
regarding the onset of her foot disorder and whether there was a 
medical opinion which could relate her disorder to service. See 
T. at p. 4, 6-7, 11-12.  Therefore, not only was the issue 
"explained . . . in terms of the scope of the claim for 
benefits," but "the outstanding issues material to 
substantiating the claim" were also fully explained.  See 
Bryant, 23 Vet. App. at 497.  Additionally, she was specifically 
questioned regarding her post-service symptomatology, to include 
post-service treatment.  As such, the Board finds that, 
consistent with Bryant, the undersigned Veterans Law Judge 
complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and 
that the Board may proceed to adjudicate the claim based on the 
current record.

Next, the Board acknowledges that a VA medical opinion was not 
obtained to determine the nature and etiology of her bilateral 
foot disorder.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In deciding whether to remand the issue for a medical nexus 
opinion, the Board notes that the Federal Circuit, in a recent 
decision, upheld the determination that a VA medical examination 
is not required as a matter of course in virtually every 
veteran's disability case involving a nexus issue.  Waters v. 
Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases 
where only a conclusory generalized statement is provided by the 
veteran, in which case an examination may not be required).

In this case, the Board acknowledges that the Veteran was noted 
to complain of foot pain at discharge, and that she has a current 
diagnosis of osteoarthritis of the left foot.  However, as will 
be discussed in greater detail below, the Veteran clarified at 
her personal hearing that she had had no problem with her feet 
during her active service.  T. at p. 3.  Rather, she testified 
that the physician asked her whether or no she had been 
experiencing foot, and that, after providing a negative response, 
she was told that she would have a foot problem in the future.  
Id.  Nevertheless, the report of the physical examination at 
discharge indicated that her feet were normal.   There is also no 
evidence of a chronic foot disorder, or complaints related 
thereto, for many years post-service.  Thus, coupled the 
Veteran's personal testimony, which the undersigned found 
incredible, there is no competent and credible evidence 
establishing the presence of a chronic foot disorder in service 
or for many years thereafter.  The Board finds that a remand for 
a VA opinion would not be beneficial in the adjudication of this 
issue to the extent that it is denied, and is thus not required 
in this case.

Finally, in addition to the development noted above, the Board is 
granting in full the benefit sought on appeal in the Veteran's 
claim for depression.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and need 
not be further considered regarding that particular claim.  

In conclusion, given the development completed in this case, the 
Board determines that no further notice or assistance is required 
to fulfill VA's duty to assist in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement to Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir.1996) (table).

	Moreover, under 38 C.F.R. § 3.303(b), the second and third 
elements of Shedden and Caluza may be established through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology 
may be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) medical 
or, in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997).  
	
	Additionally, the incurrence of certain chronic disorders in 
service will be presumed if the disease was manifest to a 
compensable degree within one year after discharge from active 
service even if there is no record of such a disorder while in 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2010).  Of note, the 
list of enumerated chronic disorders includes arthritis, which is 
relevant to the Veteran's claim.  While the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.
	
	Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006). 

	Bilateral Foot Disorder
	
	The Veteran has submitted a claim for a bilateral foot disorder, 
which she contends is related to her active duty service.  
However, service connection is not warranted for this disorder.  
	
	First, the Veteran's service treatment records reflect that she 
was never treated for a foot disorder while on active duty.  It 
is true that she noted a history of non-specific foot trouble at 
her separation physical examination in March 1988.  However, the 
Board does not construe this as a condition or disorder shown in 
service as is contemplated in Savage.    
	
	Specifically, the Veteran explained at her hearing before the 
Board in August 2009 that, contrary to her report of medical 
history at the March 1988 examination, she had not complained 
about foot symptomatology while in service.  In fact, she 
recalled being asked if she had experienced foot pain during her 
service, and that she specifically denied foot related symptoms 
to the examining physician.  T. at p. 4.  Moreover, while she 
stated that the examiner had told her that she would experience 
foot problems in the future, the Board notes that the March 1988 
report indicated that her feet were normal.  No foot disorders 
were observed upon examination.  
	
	Thus, although a history of "foot trouble" was noted at the 
time of the Veteran's separation physical examination in March 
1988, she testified at her hearing before the Board that she in 
fact denied foot symptomatology at that time to the examining 
physician.  No foot disorder was observed upon examination.  
Indeed, with exception of experiencing tired feet after a march, 
she denied having complaints, treatment, or diagnosis of a foot 
disorder at any time during her active service.  Therefore, 
service records do not show chronic residuals associated with a 
foot disorder at the time of discharge.
	
	Next, post-service evidence does not reflect a disorder to either 
foot for many years after she left active duty.  Specifically, 
the first indication of a foot disorder after active duty service 
was not until January 2002, where radiographic imaging indicated 
mild hallux valgus and degenerative changes in the first 
metatarsal-phalangeal joint in the left foot.  The right foot was 
not examined.  Subsequent records show that she was fitted for 
orthotics for both feet.  The Board emphasizes the multi-year gap 
that exists between the Veteran's discharge from active duty 
service in 1988 and the time of imaging report in 2002 
(approximately a fourteen-year gap).  Such weighs against the 
finding of continuity of symptoms since active duty service.  
	
In addition to the documented post-service treatment records, the 
evidence includes the Veteran's statements asserting continuity 
of symptoms.  In such cases, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Caluza, 7 Vet. App. at 506 
(1995); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  
	
	In this regard, the Veteran is competent in some cases to self-
diagnose some disorders despite her status as a lay person.  She 
is clearly competent to state that she experienced bilateral foot 
pain since active service.  However, she is not competent 
diagnose a disorder such as osteoarthritis of the foot, as it is 
not a disorder that may be diagnosed by its unique and readily 
identifiable features, and thus requires a determination that is 
"medical in nature."  See Jandreau, 492 F.3d at 1377 at n.4 
("Sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer.")
	
	Nevertheless, the Veteran's lay testimony is competent to 
establish the presence of observable symptomatology and may 
provide sufficient support for a claim of service connection, if 
credible, regardless of the lack of contemporaneous medical 
evidence.  See Barr, 21 Vet. App. at 307; Buchanan, 451 F.3d 
1331.  She has asserted experiencing foot pain since active duty.  
However, the Board finds that the Veteran's reported history of 
continued symptomatology since active service, while competent, 
is nonetheless not credible.  
	
	First, the Board again emphasizes the multi-year gap between 
discharge from active duty service (1988) and the first noted 
diagnosis of a foot disorder in 2002 (approximately a 14-year 
gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for condition 
can be considered as a factor in resolving claim); see also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  Moreover, the Veteran did not assert that this foot 
pain was due to active duty until she filed her claim in August 
2006.  In fact, the clinical history noted in January 2002 
indicated pain in the heel, but did not mention active duty 
service.  Additionally, her foot disorders are not mentioned 
anywhere else in the treatment records.  The Board notes that her 
silence when otherwise reporting her past medical history 
constitutes negative evidence.  Rucker v. Brown, 10 Vet. App. 67, 
73 (1997).
	
	The undersigned also found the Veteran's personal testimony to 
evasive and contrived.  She struggled when she was asked whether 
she experienced foot pain in service.  She also toiled over the 
question of when she first experienced foot problems post-
service, and whether a medical professional had ever linked her 
current foot problems to her active service.  Thus, after 
weighing the Veteran's statements as to continuity of 
symptomatology against absence of treatment for many years and a 
failure to attribute a foot disorder to active duty until she 
filed her claim, the Board finds her recollections as to symptoms 
experienced in the distant past, made in connection with a claim 
for benefits, to be less probative.  Therefore, continuity has 
not here been established, either through the competent evidence 
or through her statements.  See Caluza v. Brown, 7 Vet. App. 498, 
511 (1995) ("In the case of oral testimony, a hearing officer 
may properly consider the demeanor of the witness, the facial 
plausibility of the testimony, and the consistency of the 
witness' testimony with other testimony and affidavits submitted 
on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 
210, 217 (1991) (finding that "the assessment of the credibility 
of the veteran's sworn testimony is a function for the BVA in the 
first instance").
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that there is 
no competent evidence linking the Veteran's bilateral foot 
disorder to active duty, despite her contentions to the contrary.    
	
	In this case, the Board finds that the weight of the competent 
evidence does not attribute the Veteran's bilateral foot disorder 
to active duty, despite her contentions to the contrary.  
Specifically, the competent evidence does not indicate that she 
had any clinically recognized symptoms related to her feet prior 
to January 2002.  The Veteran herself denied seeking treatment 
prior to that time.  
	
	As an additional matter, as there is no degenerative changes in 
the first metatarsal-phalangeal joint within one year of her 
release from active duty, the one-year presumption of service 
connection under 38 C.F.R. § 3.307 (2010) is also not for 
application.  Therefore, the competent evidence does not indicate 
a relationship between her current disorder and active duty.  

The Board has also considered the Veteran's statements and sworn 
testimony asserting a nexus between her currently-diagnosed 
disorder and active duty service.  While the Board reiterates 
that the Veteran is competent to report symptoms as they come to 
her through her senses, degenerative arthritis of the foot or 
heel spurs are not the types of disorders that a lay person can 
provide competent evidence on questions of etiology or diagnosis.  
See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Moreover, as 
noted, there is a spurious nature to the Veteran's assertions.

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.

Depression

The Veteran has also submitted a claim seeking entitlement to 
service connection for depression.  During the course of this 
appeal, she was granted service-connection for PTSD in a May 2009 
rating decision, and given a 30 percent disability rating.  
	
	Here, there is some question as to whether the Veteran's 
diagnosed depression is a separate a distinct psychiatric problem 
or a component of her now service connected PTSD.  Resolving 
doubt in her favor, the Board nevertheless concludes that service 
connection for depression should be granted based on the evidence 
of record.  Specifically, the psychiatric treatment she has 
received since at least 2006 indicates that her service connected 
PTSD and depression are inherently related.  For example, at a 
psychiatric evaluation in April 2006, the Veteran was diagnosed 
with major depression that was "complicated by PTSD."  At that 
time, she displayed what the evaluating physician termed 
"gallows humor" with a full but incongruent range of emotion.  
A September 2006 VA examination included that finding that the 
Veteran likely suffered from depression prior to entering 
service, but that it was equally likely that her experiences in 
service had worsened her depressive disorder.  An April 2007 
treatment note similarly attributes the Veteran's PTSD and major 
depressive disorder to her childhood experiences and domestic 
abuse, which occurred in service.  Next, at a psychiatric 
evaluation in January 2008, she continued to exhibit both 
symptoms of PTSD and depression, and that both disorders were 
related to her military experiences.  
	
	The Board acknowledges that the Veteran underwent a VA 
examination in February 2009 that indicated the presence of 
symptoms such as crying spells and frequent suicidal ideation.  
The symptoms were characterized as moderate in nature, although 
they had worsened over recent years.  Importantly, after 
reviewing the Veteran's claims file and extensively interviewing 
the Veteran as to her symptomatology, the examiner opined that 
her depression was a part of her service-connected PTSD.  The 
findings of this examiner appear to stand alone.
	
	Thus, in light of the above evidence, and resolving all doubt in 
her favor, the Board finds that the competent evidence shows that 
the Veteran's claimed depression is related to her active 
service.  In so deciding, the Board recognizes the fact that a 
separate compensable evaluation would not be for assignment 
because the symptoms of depression and PTSD are both rated under 
the same rating schedule.  38 C.F.R. § 4.14 (2010).  
Nevertheless, as noted, the Board finds that service connection 
for depression is warranted, even if a separate rating is not 
assignable.  
                                                                              





(CONTINUED NEXT PAGE)



ORDER

Service connection for a bilateral foot disorder, diagnosed as 
hallux valgus and degenerative changes in the first metatarsal-
phalangeal joint is denied.

Service connection for depression is granted.  



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


